TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00421-CV




In re Richard Rodarte





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
                                                M E M O R A N D U M   O P I N I O N


                        On July 24, 2006, Relator Richard Rodarte filed a petition for a writ of mandamus
challenging the district court’s order granting Brandie Rodarte’s request for temporary spousal
support pending the finality of their divorce proceeding.  See Tex. Fam. Code Ann. § 6.502 (West
2006).  Relator also filed a motion for temporary relief from the order pending this Court’s
determination on the writ of mandamus.  Because the district court did not abuse its discretion in
ordering Relator to pay temporary spousal support, we deny the motion for temporary relief and the
petition for writ of mandamus.  See Tex. R. App. P. 52.
 
 
                                                                                                                                                            

                                                                        W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed :   July 28, 2006